


110 HR 6032 IH: To amend title 38, United States Code, to direct the

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6032
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide wartime disability compensation for
		  certain veterans with Parkinson’s disease.
	
	
		1.Presumption of service
			 connection for Parkinson’s disease for certain veterans who served in the
			 Republic of VietnamSection
			 1116(a)(2) of title 38, United States Code, is amended by adding at the end the
			 following new subparagraph:
			
				(I)Parkinson’s disease becoming manifest
				to a degree of disability of 10 percent or
				more.
				.
		
